IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00409-CR

JEROME MIMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 77th District Court
                             Freestone County, Texas
                            Trial Court No. 04-002CR


                          MEMORANDUM OPINION


      Jerome Edwin Mims was convicted of the felony offense of manufacture or

delivery of cocaine and placed on community supervision. The trial court revoked

Mims’ community supervision, and he appealed. A motion to dismiss his appeal,

signed by Mims and his counsel, was filed on April 3, 2013.

      Mims’ motion is granted. See TEX. R. APP. P. 42.2(a). This appeal is dismissed.



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 18, 2013
Do not publish
[CR25]




Mims v. State                                Page 2